


EXHIBIT 10.1

 

AMC Entertainment Holdings, Inc.

Non-Employee Director Compensation Plan

Summary

 

Effective January 1, 2014

 

On the first business day of each calendar year, each member of the Board of
Directors (the “Board”) of AMC Entertainment Holdings, Inc. (the “Company”),
including directors that are not independent under the rules and regulations of
the New York Stock Exchange and Securities and Exchange Commission but excluding
those directors that are employed by the Company, its parent company Dalian
Wanda Group Co., Ltd., or their affiliates (the “Non-Employee Directors”), will
receive the following compensation:

 

·                  an annual cash retainer of $50,000;

 

·                  an annual stock award with a value of $100,000;

 

·                  an annual cash retainer of $5,000 for service on each of the
Company’s Audit, Compensation and Nominating & Corporate Governance Committees;

 

·                  an annual cash retainer of $15,000 for service as the
chairman of the Company’s Audit Committee; and

 

·                  an annual cash retainer of $10,000 for service as the
chairman of each of the Company’s Compensation and Nominating & Corporate
Governance Committees.

 

Stock awards will be made pursuant to the Company’s 2013 Equity Incentive Plan,
and the number of shares to be awarded will be determined by dividing $100,000
by the average closing price of the stock for the five trading days prior to the
date of the stock award.  If a director begins service after the first business
day of a calendar year, the annual cash retainer and the annual stock award will
be prorated for the partial year of service.

 

Additionally, the Company shall reimburse the Non-Employee Directors for their
reasonable out-of-pocket travel and related expenses incurred in connection with
their service on the Board.

 

--------------------------------------------------------------------------------
